Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing HSBC Investor Funds HSBC Advisor Funds Trust HSBC Investor Core Plus Fixed Income Fund HSBC Investor Intermediate Duration Fixed Income Fund HSBC Investor New York Tax-Free Bond Fund Supplement Dated February 2, 2009 to the Prospectuses dated February 28, 2008, as supplemented to date The following portfolio management changes have been made to the HSBC Investor New York Tax-Free Bond Fund (the New York Tax-Free Bond Fund), and to the underlying portfolios in which HSBC Investor Core Plus Fixed Income Fund (Investor Funds), HSBC Investor Core Plus Fixed Income Funds (Advisor Funds) and HSBC Investor Intermediate Duration Fixed Income Fund (collectively, the Fixed Income Funds) invest: New York Tax-Free Bond Fund Jerry Samet has been replaced as portfolio manager for the New York Tax-Free Bond Fund by Brian M. Lockwood and Brian F. Colalucci, who function as co-managers of the Fund. Fixed Income Funds Suzanne Moran and Jerry Samet have been replaced by Kim Golden and Richard Familetti as co-managers of the HSBC Investor Core Plus Fixed Income Portfolio and HSBC Investor Intermediate Duration Fixed Income Portfolio (the Portfolios), the underlying portfolios in which the Fixed Income Funds invest. The following replaces similar information under the "Portfolio Managers" section of the Prospectuses: Portfolio Managers HSBC Investor Core Plus Fixed Income Fund (Core Plus Fixed Income Portfolio) and HSBC Investor Intermediate Duration Fixed Income Fund (Intermediate Duration Fixed Income Portfolio): Kim Golden, CFA, and Richard Familetti, CFA, are co-managers of the Portfolios listed above and are jointly and primarily responsible for the day-to-day management of the Portfolios. Kim Golden, CFA, Kim Golden, Managing Director of Halbis, Head of Distressed Investing. Mr. Kim joined HSBC in February 2004. Previously he was Managing Director of the T. Rowe Price Recovery Funds and Vice President of T. Rowe Price Associates. At T. Rowe Price, he invested in financially distressed and bankrupt companies on behalf of the Recovery Fund and other investment funds at the firm, and traded a broad array of financial instruments including bonds, bank loans, trade claims, equities and derivatives. Prior to joining T. Rowe Price, Mr. Kim worked for Chemical Bank (now J.P. Morgan Chase) in investment banking and corporate finance, where he was involved in merger and acquisition advisory, structured leveraged buyouts, and was one of the banks principal valuation experts.
